Motion for Rehearing Granted; Appeal Reinstated; Memorandum Opinion
filed December 17, 21020, Withdrawn; and Order filed February 2, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00713-CV
                                   ____________

          HENRY TOWNSEND AND GOLDIE SMITH, Appellants

                                         V.

             ATLAS 13 NORTHWEST MEDICAL, LP, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-35237

                                    ORDER

      This court issued an opinion dismissing this appeal on December 17, 2020.
Appellants filed a motion for rehearing. On January 8, 2021, the court requested that
appellees file a response to the motion for rehearing on or before January 22, 2021.
See Tex. R. App. P. 49.2. No response has been filed.

      We order as follows:

      1. The motion for rehearing is granted, and the appeal is reinstated.
      2. Our December 17, 2020 opinion is withdrawn, and our judgment of the
         same date is vacated.
      3. As stated in our order issued November 5, 2020, we will dismiss this
         appeal for lack of jurisdiction unless appellants file a motion to extend time
         to file their notice of appeal. The motion to extend time is due within 10
         days of this order.
      4. Appellants’ brief is due within 30 days of this order.

                                  PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                          2